DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Dyk (D361922) in view of Swarts et al. (U.S. Pub. No. 20200231324).
Regarding Claim 1, Van Dyk discloses a water bottle holder assembly for inhibiting a water bottle from being exposed to sunlight when the water bottle is in a vehicle, said assembly comprising: a cylinder (figure 6 and 7 below) being configured to insertably receive a water bottle; a lid (figure 6 and 7 below) being movably attached to said cylinder, said lid being positionable in a closed position for closing said cylinder (figure 6 and 7 below), said lid being positionable in an open position for opening said cylinder (figure 6 and 7 below); and a strap (figure 6 and 7 below) being coupled between said cylinder and said lid for movably attaching said lid to said cylinder (figure 6 and 7 below).  Van Dyk also discloses said cylinder has a bottom wall (figure 6 and 7 above) and an outer wall (figure 6 and 7 above) extending upwardly therefrom, said outer wall having a distal edge (figure 6 and 7 above) defining an opening (figure 6 and 7 above) into said cylinder wherein said opening is configured to receive the water bottle, said outer wall having an inset portion (figure 6 and 7 above) being positioned between said bottom wall and said distal edge, said inset portion being concavely arcuate such that said cylinder has an hourglass shape wherein said inset portion of configured to abut the water bottle when the water bottle is inserted into said cylinder (figure 6 and 7 above).  Van Dyk does not disclose said cylinder being comprised of a light impermeable material and a deformable material and said lid being comprised of a light impermeable material and a rigid material and said outer wall having a constant diameter between said distal edge and said inset portion, said constant diameter being equivalent to a maximum diameter of the said outer wall between said distal edge and said bottom wall.  However, Swarts et al. teaches said cylinder being comprised of a light impermeable material and a deformable material (paragraph 5) and said lid being comprised of a light impermeable material and a rigid material (paragraph 5 and 29).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Dyk to include the above, in order to allow for durable protection.  It would have been an obvious matter of design choice to have said outer wall having a constant diameter between said distal edge and said inset portion, said constant diameter being equivalent to a maximum diameter of the said outer wall between said distal edge and said bottom wall since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  MPEP2144/04 (IV)(B). The applicant has not disclosed in the specification that having the above shape solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.

    PNG
    media_image1.png
    712
    632
    media_image1.png
    Greyscale

Regarding Claim 3, Van Dyk discloses said cylinder has a bottom wall (figure 6 and 7 above) and an outer wall (figure 6 and 7 above) extending upwardly therefrom, said outer wall having a distal edge (figure 6 and 7 above) defining an opening (figure 6 and 7 above) into said cylinder wherein said opening is configured to receive the water bottle (figure 6 and 7 above), said outer wall having an inset portion (figure 6 and 7 above) being positioned between said bottom wall and said distal edge, said inset portion being concavely arcuate such that said cylinder has an hourglass shape wherein said inset portion of configured to abut the water bottle when the water bottle is inserted into said cylinder (figure 6 and 7 above).
Regarding Claim 4, Van Dyk discloses said cylinder has an outer wall (figure 6 and 7 above), said outer wall having a distal edge (figure 6 and 7 above); and said groove insertably receives said distal edge of said outer wall of said cylinder when said lid is positioned in said closed position thereby retaining said lid on said cylinder (figure 6 and 7 above).
Regarding Claim 5, Van Dyk discloses said perimeter wall has a series of bends (figure 6 and 7 above) each being incorporated therein and being distributed between said distal edge of said perimeter wall said top wall for enhancing the ornamental appearance of said lid.
Regarding Claim 6, Van Dyk discloses said strap has a first end (figure 6 and 7 above) and a second end (figure 6 and 7 above), said first end being coupled to said outer wall of said cylinder at a point located adjacent to said distal edge of said outer wall (figure 6 and 7 above), said second end being coupled to said perimeter wall of said lid at a point being located adjacent to said distal edge of said perimeter wall (figure 6 and 7 above).
Regarding Claim 7, Van Dyk discloses a water bottle holder assembly for inhibiting a water bottle from being exposed to sunlight when the water bottle is in a vehicle, said assembly comprising: a cylinder (figure 6 and 7 above) being configured to insertably receive a water bottle, wherein said cylinder is configured to protect the water bottle from ultraviolet radiation thereby preserving freshness of water in the water bottle (figure 6 and 7 above), said cylinder having a bottom wall (figure 6 and 7 above) and an outer wall (figure 6 and 7 above) extending upwardly therefrom, said outer wall having a distal edge (figure 6 and 7 above) defining an opening (figure 6 and 7 above) into said cylinder wherein said opening is configured to receive the water bottle, said outer wall having an inset 7portion (figure 6 and 7 above) being positioned between said bottom wall and said distal edge, said inset portion being concavely arcuate such that said cylinder has an hourglass shape wherein said inset portion of configured to abut the water bottle when the water bottle is inserted into said cylinder (figure 6 and 7 above); a lid (figure 6 and 7 above) being movably attached to said cylinder, said lid being positionable in a closed position for closing said cylinder (figure 6 and 7 above), said lid being positionable in an open position for opening said cylinder (figure 6 and 7 above), said lid having a top wall (figure 6 and 7 above) and a perimeter wall (figure 6 and 7 above) extending away therefrom, said perimeter wall flaring outwardly from said top wall, said perimeter wall having a distal edge (figure 6 and 7 above) with respect to said top wall, said distal edge of said perimeter wall having a groove (figure 6 and 7 above) extending inwardly therein, said groove extending around a full diameter of said distal edge of said perimeter wall(figure 6 and 7 above), said groove insertably receiving said distal edge of said outer wall of said cylinder when said lid is positioned in said closed position thereby retaining said lid on said cylinder (figure 6 and 7 above), said perimeter wall having a series of bends (figure 6 and 7 above) each being incorporated therein and being distributed between said distal edge of said perimeter wall said top wall for enhancing the ornamental appearance of said lid (figure 6 and 7 above); and a strap (figure 6 and 7 above) being coupled between said cylinder and said lid for movably attaching said lid to said cylinder, said strap having a first end (figure 6 and 7 above) and a second end (figure 6 and 7 above), said first end being coupled to said outer wall of said cylinder at a point located adjacent to said distal edge of said outer wall (figure 6 and 7 above), said second end being coupled to said perimeter wall of said lid at a point being located adjacent to said distal edge of said perimeter wall (figure 6 and 7 above).  Van Dyk does not disclose said cylinder being comprised of a light impermeable material and a deformable material and said lid being comprised of a light impermeable material and a rigid material said outer wall having a constant diameter between said distal edge and said inset portion, said constant diameter being equivalent to a maximum diameter of the said outer wall between said distal edge and said bottom wall.  However, Swarts et al. teaches said cylinder being comprised of a light impermeable material and a deformable material (paragraph 5) and said lid being comprised of a light impermeable material and a rigid material (paragraph 5 and 29). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Dyk to include the above, in order to allow for durable protection.  It would have been an obvious matter of design choice to have said outer wall having a constant diameter between said distal edge and said inset portion, said constant diameter being equivalent to a maximum diameter of the said outer wall between said distal edge and said bottom wall since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  MPEP2144/04 (IV)(B). The applicant has not disclosed in the specification that having the above shape solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Response to Arguments
Applicant's arguments filed 5/13/22 have been fully considered but they are not persuasive.  Applicant argues that Van Dyk does not disclose a constant diameter of the outer wall.  However, it would have been obvious to change the shape since it appears that the device would perform equally well with either designs.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.J.V/Examiner, Art Unit 3733                                                                                                                                                                                                        


/DON M ANDERSON/Primary Examiner, Art Unit 3733